Catterson, J.,
concurs in a separate memorandum as follows: I concur in the result but write separately because while I believe that Great Canal Realty Corp. v Seneca Ins. Co., Inc. (5 NY3d 742 [2005]), the decision by which we are constrained today, was wrongly decided, I nonetheless agree with the majority that in this case, it would not have made a difference even had the Court affirmed our decision in Great Canal. In that case, the time lapse between occurrence and plaintiffs notifica*247tion to insurer was just four months whereas here plaintiff did not notify defendant insurer for SVa years, thus prejudice can be assumed as a matter of law.